IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 November 4, 2009
                                No. 08-11180
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

HENRY GENE LAFFOON,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:04-CR-128-1


Before WIENER, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
      Henry Gene Laffoon, federal prisoner # 32074-177, appeals following the
district court’s denial of his motion for modification of his sentence pursuant to
18 U.S.C. § 3582(c)(2) wherein he argued that the Sentencing Guidelines had
been amended retroactively and that such amendment resulted in a lowered
sentencing range for his offense.      The Government moves for summary




      *
       Pursuant to Fifth Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Fifth Circuit Rule 47.5.4.
                                   No. 08-11180

affirmance or dismissal of the appeal, or, alternatively, for an extension of time
to file a brief.
       Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence where the sentencing range is later lowered by the Sentencing
Commission, “if such a reduction is consistent with the policy statements issued
by the Sentencing Commission.” United States v. Gonzalez-Balderas, 105 F.3d
981, 982 (5th Cir. 1997). The district court’s decision whether to reduce a
sentence is reviewed for an abuse of discretion; the court’s interpretation of the
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir. 2009), petition for cert. filed (U.S. Sept. 21, 2009) (No. 09-6657).
       Amendment 599 became effective in 2000, five years before Laffoon was
sentenced. See U.S.S.G., app. C, Amendment 599. The presentence report
reflected application of Amendment 599 in determining his sentencing range,
which was adopted by the district court. Because Laffoon’s § 3582(c)(2) motion
was not based on a sentencing range that was “subsequently” lowered by the
Sentencing Commission, the district court did not err in denying the motion.
The Government’s motion for summary affirmance is GRANTED.                    The
alternative motion for an extension of time is DENIED as unnecessary.
       AFFIRMED.




                                         2